STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 16, 2016
               Plaintiff-Appellee,

v                                                                    No. 324756
                                                                     Wayne Circuit Court
JOHN EDWARD REED,                                                    LC No. 14-003388-FC

               Defendant-Appellant.


Before: SERVITTO, P.J., and SAAD and O’BRIEN, JJ.

PER CURIAM.

        Defendant appeals as of right his bench trial conviction of carjacking, MCL 750.529a,
and challenges the trial court’s assessment of $600 in court costs. The trial court sentenced
defendant, as a fourth habitual offender, MCL 769.12, to 110 month to 15 years’ imprisonment.
We affirm defendant’s conviction, but remand for a determination of the reasonableness of the
court costs in light of the actual costs incurred.

        Defendant went to a towing yard where he encountered David Paul Reiff, a friend and
employee of the owner, Terry Vanover. Reiff testified that Vanover had granted him permission
to transport tools in Vanover’s Chevy Silverado truck. Reiff was standing outside the truck, the
keys to the truck were in the ignition, the vehicle was running, and the passenger doors were
open. Defendant entered the towing yard and questioned Reiff, who did not know defendant,
about Vanover’s whereabouts. Reiff informed defendant that Vanover was not there, and
resisted defendant’s attempts to enter the truck. Defendant ultimately jumped into the truck,
punched Reiff in the mouth, and drove off in the truck. Reiff contacted Vanover, who arrived at
the business, and the police were called. While Reiff and Vanover gave descriptions of
defendant and the truck to the police, they observed the truck a few blocks up the street at a party
store’s parking lot. The police responded to the party store and found defendant as the only
occupant in the truck. The truck’s radio and speakers were missing. Reiff and Vanover arrived
at the party store, and defendant was arrested.

        Defendant testified at trial that he knew Vanover, who had given him permission to use
the truck to move furniture. Defendant denied hitting or striking Reiff, and also denied any
intent to permanently deprive Vanover of the vehicle. The trial court found that defendant’s
testimony was not credible, and convicted him of carjacking.



                                                -1-
        Defendant argues that the evidence at trial was insufficient to support his carjacking
conviction. We disagree. A challenge to the sufficiency of the evidence is reviewed de novo.
People v Harverson, 291 Mich. App. 171, 177; 804 NW2d 757 (2010). The evidence is reviewed
in a light most favorable to the prosecution to determine whether a rational trier of fact could
have found that the essential elements of the crime were proved beyond a reasonable doubt.
People v Dunigan, 299 Mich. App. 579, 582; 831 NW2d 243 (2013). Circumstantial evidence
and reasonable inferences arising from that evidence may constitute satisfactory proof of the
elements of the crime. People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627 (2010).

        “A carjacking occurs ‘in the course of committing a larceny of a motor vehicle[.]’ While
doing so, a defendant must use (1) ‘force or violence,’ (2) ‘the threat of force or violence,’ or (3)
put ‘in fear any operator, passenger, or person in lawful possession of the motor vehicle, or any
person lawfully attempting to recover the motor vehicle.’ ” People v Hardy, 494 Mich. 430, 444;
835 NW2d 340 (2013). Viewed in a light most favorable to the prosecution, the direct and
circumstantial evidence, and reasonable inferences arising from the evidence, was sufficient to
support defendant’s conviction for carjacking.

        Vanover’s friend and roommate, Reiff, was at Vanover’s tow yard loading tools into
Vanover’s truck as directed. Reiff testified that he was given permission to use Vanover’s truck
for this purpose, and thus was in lawful possession of the vehicle. According to Reiff, defendant
came into the yard and demanded to know where Vanover was, and then attempted to push Reiff
into the truck, which Reiff resisted. Reiff testified that defendant entered the truck, Reiff tried to
remove him, and defendant struck Reiff in the mouth and drove off in the truck. Reiff’s
testimony was sufficient to establish that defendant used force or violence upon Reiff, an
individual in lawful possession of Vanover’s truck, in the course of committing a larceny of a
motor vehicle, and that Reiff was scared as a result of the assaultive encounter. Hardy, 494 Mich.
at 444.

        Although defendant argues that he did not intend to permanently deprive Vanover of the
vehicle, the plain language of the carjacking statute does not require an intent to permanently
deprive. People v Terry, 224 Mich. App. 447, 454-455; 569 NW2d 641 (1997). The carjacking
statute was amended by 2004 PA 128 to “describe the offense as one that occurs during the
course of committing a larceny.” People v Cain, 299 Mich. App. 27, 44; 829 NW2d 37 (2012),
vacated in part on other grounds 495 Mich. 874 (2013). The requirements for larceny are:

              (1) an actual or constructive taking of goods or property, (2) a carrying
       away or asportation, (3) the carrying away must be with a felonious intent, (4) the
       subject matter must be the goods or personal property of another, (5) the taking
       must be without the consent and against the will of the owner. [People v
       Anderson, 7 Mich. App. 513, 516; 152 NW2d 40 (1967).]

Although larceny has included the requirement that the property be taken with the intent to
permanently deprive, People v Pratt, 254 Mich. App. 425, 427-428; 656 NW2d 866 (2002), the
law does not require such an intent in the literal sense, People v Jones, 98 Mich. App. 421, 425-
426; 296 NW2d 268 (1980). Rather, the necessary intent is a lack of resolve to return the
property with “reasonable promptitude and in substantially unimpaired condition.” Id. at 426.
The evidence that defendant forcibly took Vanover’s truck and that the radio and speakers were

                                                 -2-
missing from the truck when the police found defendant inside the truck a short time later was
sufficient to establish defendant’s larcenous intent.

         Defendant contends that the evidence did not support his conviction because he received
permission from Vanover to use the truck to move furniture, he took the truck to meet with
Vanover and stopped at a local liquor store when Vanover could not be found, and his act of
remaining in the vicinity demonstrated that he did not intend to permanently take the vehicle.
The credibility of defendant’s testimony was for the trial court, as the trier of fact, to resolve.
Dunigan, 299 Mich. App. at 582; People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012).
The trial court expressly found that defendant was not credible. The fact that Vanover did not
testify is of little importance. The trial court was entitled to rely on Reiff’s testimony to find that
Reiff was in lawful possession of the vehicle. Moreover, circumstantial evidence indicated that
Vanover did not give defendant permission to use the vehicle. Vanover was summoned to the
scene, spoke to the police, gave a description of the truck, and was present for defendant’s arrest.
The evidence that Vanover and Reiff acted cooperatively with the police, and that Vanover never
supported defendant’s assertion of permissive use during the sequence of events, negates
defendant’s claim that he had permission to use the vehicle. Sufficient evidence supports
defendant’s conviction for carjacking.

        Next, defendant argues that the trial court’s assessment of “$600 in generalized court
costs” must be vacated in light of our Supreme Court’s decision in People v Cunningham, 496
Mich. 145; 852 NW2d 118 (2014). In Cunningham, 496 Mich. at 147-149, our Supreme Court
observed that the statute under which the defendant was convicted, MCL 333.7407(1)(c), which
proscribes obtaining a controlled substance by fraud, did not authorize the imposition of costs,
and held that “MCL 769.1k(1)(b)(ii) does not provide courts with the independent authority to
impose ‘any cost.’ ” Id. at 147-148, 158. At the time of the Cunningham decision, MCL
769.1k(1)(b)(ii) authorized a court to impose “[a]ny cost in addition to the minimum state cost
set forth in subdivision (a).”

       After the Supreme Court decided Cunningham, the Legislature amended MCL 769.1k.
See 2014 PA 352. The enacting sections of 2014 PA 352 expressly addressed the timeframe of
its application and the purpose of the amendment as a curative measure in light of the
Cunningham decision, providing:

               Enacting section 1. This amendatory act applies to all fines, costs, and
       assessments ordered or assessed under section 1k of chapter IX of the code of
       criminal procedure, 1927 PA 175, MCL 769.1k, before June 18, 2014, and after
       the effective date of this amendatory act.

              Enacting section 2. This amendatory act is a curative measure that
       addresses the authority of courts to impose costs under section 1k of chapter IX of
       the code of criminal procedure, 1927 PA 175, MCL 769.1k, before the issuance of
       the supreme court opinion in People v Cunningham, 496 Mich. 145 (2014).




                                                 -3-
               This act is ordered to take immediate effect.

       The amendment to MCL 769.1k(1) provides, in relevant part:

               (b) The court may impose any or all of the following:

               (i) Any fine authorized by the statute for a violation of which the
       defendant entered a plea of guilty or nolo contendere or the court determined that
       the defendant was guilty.

               (ii) Any cost authorized by the statute for a violation of which the
       defendant entered a plea of guilty or nolo contendere or the court determined that
       the defendant was guilty.

               (iii) Until 36 months after the date the amendatory act that added
       subsection (7) is enacted into law, any cost reasonably related to the actual costs
       incurred by the trial court without separately calculating those costs involved in
       the particular case, including, but not limited to, the following:

               (A) Salaries and benefits for relevant court personnel.

               (B) Good and services necessary for the operation of the court.

              (C) Necessary expenses for the operation and maintenance of court
       buildings and facilities.

               (iv) The expenses of providing legal assistance to the defendant.

               (v) Any assessment authorized by law.

               (vi) Reimbursement under section 1f of this chapter. [Emphasis added.]

        In People v Konopka (On Remand), 309 Mich. App. 345, 356-357; 869 NW2d 651 (2015),
this Court held that although the statutes for the defendant’s underlying offenses—retail fraud,
MCL 750.356c, and conspiracy, MCL 750.157a—did not authorize the imposition of costs, the
Legislature’s amendment of MCL 769.1k retroactively validated the imposition of costs. This
Court held, however, that “without a factual basis for the costs imposed, we cannot determine
whether the costs imposed were reasonably related to the actual costs incurred, as required by
MCL 769.1k(1)(b)(iii).” Id. at 359-360. Accordingly, this Court remanded the case to the trial
court for further proceedings to establish a factual basis for the $500 in costs. Id.

        Pursuant to Konopka, the trial court had the authority under MCL 769.1k(1)(b)(iii), as
amended, to impose an assessment for “any cost reasonably related to the actual costs incurred
by the trial court . . . .” However, because the trial court did not identify a factual basis for its
award of costs, precluding a determination whether the costs imposed were reasonably related to
the actual costs incurred, we remand this case to the trial court to establish a factual basis for the
award of costs.


                                                 -4-
        Affirmed in part and remanded for a determination of the reasonableness of the court
costs in light of the actual costs incurred. We do not retain jurisdiction.



                                                        /s/ Deborah A. Servitto
                                                        /s/ Henry William Saad
                                                        /s/ Colleen A. O'Brien




                                            -5-